Citation Nr: 0012247	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-19 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for a disability 
manifested by gastrointestinal symptoms, claimed in the 
alternative as somatoform disorder, claimed secondary to 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to March 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO on January 
20, 1999.  A transcript of that hearing has been associated 
with the record on appeal.

In January 2000, a videoconference hearing was held before 
the undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  
A transcript of that hearing is of record.

The issue of entitlement to service connection for gastritis 
has been rephrased as above to reflect more accurately the 
appellant's contentions and the evidence of record.  The RO 
has denied service connection for gastritis, for somatoform 
disorder, and for hiatal hernia claimed as gastritis.  The 
appellant perfected his appeal from the denial of service 
connection for gastritis and somatoform disorder.  The RO 
subsequently denied service connection for hiatal hernia, 
phrasing the issue as service connection for hiatal hernia 
claimed as gastritis.  As the veteran made clear at his 
hearing before the undersigned, he had never intended to 
claim entitlement to service connection for hiatal hernia.  
The Board has rephrased the issue appropriately.

In March 2000 the appellant submitted to RO documents "to 
support a higher rating for PTSD" and "to support a [clear 
and unmistakable error] on effective date of PTSD rating."  
Although the appellant filed the documents with the RO, the 
appellant indicated that he was submitting the documents to 
the Board and that, pursuant to 38 C.F.R. § 20.1304(c), he 
was waiving consideration of the documents by the RO.  The 
Board has reviewed the additional documents submitted by the 
appellant, and, to the extent they are relevant to the issues 
on appeal, they are discussed below.  However, with regard to 
the issues identified by the appellant that are not before 
the Board, these documents are referred to the RO for 
appropriate development.

The claim of entitlement to service connection for gastritis, 
claimed in the alternative as somatoform disorder, is the 
subject of the remand immediately following this decision.

FINDINGS OF FACT

1.  The appellant has presented no medical evidence of a 
current diagnosis of any respiratory disease or disability, 
including residuals of pneumonia.

2.  The appellant has presented no medical evidence of a 
nexus between subjective complaints of shortness of breath 
and severe colds and any disease or injury in his active 
military service.

3.  There is of record a medical opinion of a possible 
relationship between the veteran's service-connected PTSD and 
a somatoform disorder characterized by gastrointestinal 
complaints.



CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of 
pneumonia is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
disability manifested by gastrointestinal symptoms, claimed 
in the alternative as somatoform disorder, claimed secondary 
to service-connected PTSD is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, at the appellant's 
June 1968 pre-induction examination, his lungs, chest, 
abdomen and viscera were evaluated as normal, although the 
veteran did report a history of indigestion.  The examiner 
noted upset stomach occasionally, not considered disabling.  
At the appellant's February 1972 separation examination, his 
lungs and chest were evaluated as normal.

Post service, in approximately July 1979, the appellant 
enrolled in a VA mental health counseling program.  The 
appellant reported a history of, as well as present 
complaints of, upset stomach, shortness of breath, and chest 
pain.

In June 1981 Jerard Cranman, M.D., conducted a complete 
physical examination of the appellant.  The appellant 
complained of shortness of breath, feelings of 
breathlessness, and intermittent sensations of not getting 
deep enough breath.  The appellant stated that these symptoms 
were not associated with cough, wheezing, or sputum 
production.  The appellant reported a history of pneumonia in 
1953 and 1970.  He reported also that he had smoked three to 
four packs of cigarettes per day from 1968 to 1980.  Dr. 
Cranman noted that the appellant's lungs were clear.  X-ray 
examination of the appellant's chest was normal.  Dr. 
Cranman's diagnoses included prior chronic obstructive 
pulmonary disease [COPD] of smoking.

At the June 1981 examination, the veteran reported chronic 
recurrent acid regurgitation or epigastric burning pain for 
which he occasionally had to take Maalox.  It did not awaken 
him from sleep, and there was no hematemesis or melena.  Dr. 
Cranman included among the diagnoses, epigastric pain due to 
gastritis or ulcer, but added the note that no ulcer was 
found after receiving the report of an upper gastrointestinal 
series.

A September 1985 x-ray examination of the appellant's chest 
was normal.  The appellant's lungs were fully expanded and 
clear, without infiltrate or effusion.

In August 1988 the appellant was treated by Dr. Cranman for 
complaints of sinusitis with substantial drainage, which 
started moving into his chest.  Dr. Cranman noted that the 
appellant's lungs were clear and his throat was red.  Dr. 
Cranman diagnosed sinusitis/bronchitis.

In October 1989 Dr. Cranman conducted a complete physical 
examination of the appellant.  The appellant reported a 
history of pneumonia in 1953 and 1970.  He reported also that 
he had smoked three to four packs of cigarettes per day from 
1968 to 1980.  Dr. Cranman noted no asthma, wheezing, or 
shortness of breath.  The appellant's lungs were clear to 
auscultation.

In February 1991 Dr. Cranman conducted a complete physical 
examination of the appellant.  The appellant complained of 
some shortness of breath with exertion but attributed it to a 
43-pound weight gain.  The appellant reported a history of 
pneumonia in 1953 and 1970.  He reported also that he had 
smoked three to four packs of cigarettes per day from 1968 to 
1980.  The appellant showed normal lung excursions and no 
respiratory wheezes.

In June 1995 Dr. Cranman conducted a complete physical 
examination of the appellant.  The appellant reported that he 
had become more easily out of breath recently, but he 
attributed that to a gain in weight of 15 pounds.  The 
appellant reported a history of pneumonia in 1970.  He 
reported also that he had smoked three to four packs of 
cigarettes per day from 1968 to 1980.  Dr. Cranman noted no 
asthma, wheezing, or shortness of breath.  The appellant's 
lungs were clear to auscultation.  X-ray examination of the 
appellant's chest was within normal limits [WNL].

A September 1997 x-ray examination of the appellant's chest 
was negative.  The appellant's lungs were clear.

In a May 1998 statement, Fred A. Levin, M.D., stated that he 
had examined the appellant in April 1998 for episodes of 
trouble swallowing and eructation, as well as chest pain.  
Dr. Levin stated that he reviewed prior radiographic and 
diagnostic studies of the appellant.  He stated that the 
appellant underwent an esophagogastroduodenoscopy in April 
1998.  He stated that no abnormalities were found other than 
a hiatal hernia.  He stated that he suspected that the 
appellant suffered from a somatoform disorder, probably 
induced by stress, possibly PTSD.

At the January 1999 hearing, the appellant testified that he 
was treated for walking pneumonia in December 1969 or January 
1970 at the 12th Evacuation Hospital, which was located in Cu 
Chi.  He explained that Cu Chi was the base camp of the 25th 
Infantry Division.  He stated that he was diagnosed with 
walking pneumonia and that bed rest was prescribed.  He 
stated that, despite the physician's advice, he had been sent 
back into the field.  He stated that, as a residual of his 
pneumonia, he experienced frequent episodes of shortness of 
breath.  He stated that he had been treated for inflammation 
of the linings of his lungs in the mid-1980s at DeKalb 
General Hospital.  He stated that, if he contracted a cold, 
it moved into his lungs.

In March 1999, the veteran was accorded a contract 
psychiatric examination.  The examiner noted that no medical 
records were available for review.  Among the diagnoses given 
was one of gastritis.

At the January 2000 hearing, the appellant testified that he 
was treated for pneumonia at the 12th Evacuation Hospital in 
either December 1969 or January 1970.  The appellant stated 
that he was treated by a medic.  He stated that the medic 
told him that he had walking pneumonia.  He stated that he 
was prescribed antibiotics and was advised to get bed rest.

He stated that, since that episode in service, whenever he 
had a cold, it developed into a severe cold with chest 
congestion.  He stated that the colds lasted between one and 
two weeks.  He stated that he occasionally sought treatment 
with antibiotics from a physician but that he usually treated 
himself with over-the-counter medication and bed rest.  He 
estimated that he had been treated by a physician less than 
six times.  He stated that he had one to two colds per year.  
He stated that his physicians included Drs. Gerard Cranman 
and James deGive.

He stated that once, in 1984 or 1985, he had been treated at 
DeKalb County General Hospital for a cough accompanied by 
severe pain.  He stated that he had been advised that he had 
inflammation of the lining of his lungs, which was similar to 
pleurisy.  He stated that bed rest and antibiotics were 
prescribed.

The appellant recalled that he had had pneumonia once prior 
to service when he was four or five years of age.

The appellant stated that he would attempt to obtain medical 
records of his treatment in 1984 or 1985 from DeKalb County 
General Hospital.  It was agreed that the appellate record 
would be left open for 60 days to permit the appellant an 
opportunity to submit those records to the Board.

In January 2000 the appellant submitted to the Board several 
documents including three decisions by the Board in cases of 
other veterans with claims for gastrointestinal disabilities.  
The appellant submitted also a statement by his spouse 
discussing his difficulties with gastrointestinal symptoms.

In April 2000 the Board received from the RO several 
documents which the appellant had submitted to the RO in 
March 2000.  These documents included what is apparently an 
excerpt from an annotated bibliography.  The appellant 
highlighted the annotation for "A co-twin control study of 
the effects of the Vietnam War on the self-reported physical 
health of veterans," by S. A. Eisen, J. Goldberg, W. R. 
True, and W. G. Henderson, published in the American Journal 
of Epidemiology in 1991.  The annotation notes that the 
article "[a]ssessed the effect of combat exposure on self-
reports of 13 physical health problems in a sample of 2,260 
male monozygotic twin pairs who served in the U.S. military 
during the Vietnam War."  According to the article, the co-
twins "had increased odds of hearing problems, persistent 
skin conditions, and having been hospitalized for a stomach 
condition."

The appellant also submitted again the statement by his 
spouse and the three decisions by the Board in cases of other 
veterans with claims for gastrointestinal disabilities.


II.  Legal Analysis

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  "A well 
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Establishing direct service connection for 
a disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Service connection may also be 
granted for certain enumerated disabilities on a presumptive 
basis, see 38 C.F.R. §§ 3.307, 3.309 (1999), or 
alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d) (1999).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.


A.  Residuals of pneumonia

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
With regard to residuals of pneumonia, only the statements of 
the appellant support his claim.  The record does not confirm 
the current presence of pneumonia or any other respiratory 
disease or disability.  Although the appellant was diagnosed, 
post service, with prior chronic obstructive pulmonary 
disease in June 1981 and with sinusitis/bronchitis in August 
1988, the record contains no current diagnosis of pneumonia 
or residuals of pneumonia.  Mere contentions by the veteran, 
without supporting evidence of a current disability, do not 
constitute a well-grounded claim.  Rabideau, 2 Vet. App. at 
144; King v. Brown, 5 Vet. App. 19 (1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  With 
regard to the appellant's complaints of shortness of breath 
and severe colds with chest congestion, there is no competent 
medical evidence linking either alleged disability to any 
disease or injury in service.

Considering the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection for residuals of pneumonia well 
grounded.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been considered 
carefully; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  The 
Board understands that the appellant believes that his 
shortness of breath and severe colds are causally related to 
service, specifically to pneumonia incurred in 1970; however, 
he lacks the medical expertise to enter an opinion regarding 
a causal relationship between these disabilities and any 
claimed in-service or presumptive period onset or a secondary 
relationship to a service-connected disability.  See id. at 
494-95.  His assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the appellant's claim plausible or possible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a) (West 1991); Rabideau, 
2 Vet. App. at 144 (where the claim was not well grounded, VA 
was under no duty to provide the veteran with an 
examination).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application if on notice that relevant evidence 
exists or may be obtainable.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim (see Robinette v. 
Brown, 8 Vet. App. 69 (1995)), which depends further upon the 
Department having notice that relevant evidence may exist or 
could be obtained (see Franzen v. Brown, 9 Vet. App. 235 
(1996)).  See also Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches only where there is an incomplete 
application which references other known and existing 
evidence that pertains to the claim under consideration) and 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  At the January 2000 hearing, the appellant was 
advised to obtain records of treatment, purportedly for 
inflammation of the lining of his lungs in 1984 or 1985, from 
DeKalb County General Hospital.  Although the appellate 
record was left open for more than 60 days after the hearing, 
the appellant did not submit these records.  The medical 
records he submitted related either to other conditions or 
were duplicates of records already in the file.  Nothing in 
the record suggests the existence of any other evidence that 
might render plausible the claim that is not currently well 
grounded.

Accordingly, the Board must deny the appellant's claim for 
service connection for residuals of pneumonia as not well 
grounded.



B.  Gastrointestinal complaints, claimed in the alternative 
as somatoform disorder, secondary to PTSD

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
(reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991)).

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to the providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The appellant is service-connected for PTSD.  There is 
medical evidence that the veteran has gastrointestinal 
complaints and has had them for a number of years.  Various 
diagnostic tests done from time to time have failed to reveal 
any organic cause of the veteran's complaints, and they have 
failed to confirm a diagnosis of gastritis.  The Board here 
notes that the diagnosis of gastritis given on the March 1999 
psychiatric examination report was based solely on the 
veteran's report that he suffered from such a condition, as 
the doctor did not have any medical records to review.  
However, there is also evidence, in the form of Dr. Levin's 
May 1998 note, that the veteran may suffer from a somatoform 
disorder manifested by symptoms of trouble swallowing and 
eructation, possibly induced by PTSD.  While this is by no 
means a firm diagnosis or a clear nexus, it at least rises to 
the level of presenting a plausible claim of entitlement to 
secondary service connection for a disability manifested by 
gastrointestinal symptoms, claimed alternatively as 
somatoform disorder.  Accordingly, this claim must be said to 
be well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.

The claim of entitlement to service connection for a 
disability manifested by gastrointestinal symptoms, claimed 
in the alternative as somatoform disorder, claimed as 
secondary to service-connected PTSD, is well grounded, and to 
that extent only, the appeal is granted.


REMAND

Because the veteran's claim of entitlement to service 
connection for his gastrointestinal complaints is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The medical evidence now of record does not 
permit a decision on the merits of this claim at this time.

1.  The appellant should be afforded 
appropriate VA examination(s).  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review before the examination.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  The examiner is requested 
to offer opinions as to whether the 
appellant has a confirmable diagnosis of 
gastritis or of somatoform disorder 
manifested by gastrointestinal 
complaints.  Such tests as may be needed 
in order to confirm or rule out a 
diagnosis should be done.  With respect 
to any confirmable diagnosis given, the 
examiner is asked to state whether it is 
at least as likely as not that the 
condition diagnosed is caused by or 
aggravated by service-connected PTSD.  
The examiner should provide a complete 
rationale for any opinion offered.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the examination report(s) are 
incomplete or unresponsive, they must be 
returned for completion before any 
further action.  Thereafter, review the 
evidence.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


